El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En el Registro de la Propiedad de San Germán se halla inscrita la hipoteca que Tomasa Yélez constituyó en el año 1912 sobre su condominio en una finca a favor de la "Central Eureka”, cuyo crédito ésta cedió más tarde a Rafael Sánchez por la escritura pública número 105 de 30 de abril de 1917. Posteriormente se inscribió en el registro la escritura número 140 de 12 de junio, 1917, por la que Tomasa Yélez y sus hijos Gómez Yélez como dueños todos en común proindiviso de dicha finca la hipotecaron a Juan Ortiz Perichi, manifestando en ella que la hipoteca de la Eureka estaba satisfecha y cuyo pago se mencionó en la inscripción que en el registro se hizo *327a favor de Ortiz Peri obi. En 13 de diciembre de 1921 y por la escritura número 248 Rafael Sánchez, cesionario del cré-dito de la Eureka lo cedió a su vez a TJlises Pabón qnien pre-sentó esa escritura en el registro para su inscripción con una acta aclaratoria número 16 de 6 de marzo de 1922 en la que Tomasa Yélez y sus hijos Gómez Yélez hicieron constar que si bien en la escritura de hipoteca a favor de Ortiz P.erichi se dijo que la hipoteca de la Eureka estaba pagada, esto no era cierto y fué consignado para facilitar el préstamo y que tam-poco era cierto el traspaso que del crédito de la Eureka hizo Rafael Sánchez a Manuel Gómez Yélez por escritura pública número 138 de 12 de junio de 1917 ni otra escritura número 39 de igual fecha, otorgada por Manuel Gómez Vélez sobre carta de pago y cancelación total de la hipoteca adquirida de Sán-chez.
■El registrador se negó a inscribir la escritura de cesión de la Eureka a Rafael Sánchez otorgada con el número 105 en 30 de abril de 1905, entre otros fundamentos porque en la inscripción del crédito de Ortiz Perichi consta la mención de haber sido pagada la hipoteca a la Eureka, y también negó la inscripción del crédito cedido por Sánchez a Pabón por no estar inscrito el crédito de su cedente, negativas contra las que se ha establecido este recurso gubernativo.
Habiendo prestado Juan Ortiz Perichi su dinero a Tomasa Vélez y a sus hijos Gómez Yélez bajo la manifestación que le hicieron de haber sido pagada la hipote'ca anterior de la Eureka y habiendo sido mencionado este pago en los libros del registro no creemos que la sola manifestación que en contrario hacen ahora los deudores hipotecarios en el acta aclaratoria que otorgaron posteriormente sea bastante para que quede des-truida la mención que consta en el registro y por tanto en-tendemos que estuvo bien denegada la inscripción a favor de Rafael Sánchez de la cesión ’que le hizo la Eureka, y no ha-biendo sido inscrito este documento procedía negar también *328la inscripción qne de tal crédito hipotecario hizo Sánchez a favor del recurrente Ulises Pabón.
Las dos notas recurridas del 19 de abril de 1922 deben ser confirmadas.

Confirmadas las notas recurridas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.